Case: 13-1008    Document: 40    Page: 1   Filed: 07/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

        RES DEVELOPMENT CORPORATION,
                Plaintiff-Appellant,
                            v.
  MOMENTIVE PERFORMANCE MATERIALS, INC.,
              Defendant-Appellee.
                __________________________

                        2013-1008
                __________________________

    Appeal from the United States District Court for the
 Middle District of Florida in No. 09-CV-0491, Judge
 Timothy J. Corrigan.
               __________________________

                      ON MOTION
                __________________________

     Before DYK, PROST and O’MALLEY, Circuit Judges.
 PROST, Circuit Judge.
                         ORDER
     The parties jointly move to remand this case to the
 United States District Court for the Middle District of
 Florida.
      RES Development Corporation appeals from the dis-
 trict court’s grant of summary judgment that the patent
Case: 13-1008      Document: 40      Page: 2     Filed: 07/18/2013




 RES DEVELOPMENT CORPORATION v. MOMENTIVE                      2
 PERFORMANCE MATERIAL
 in suit was invalid. The parties state that they have now
 settled the case and requested an indicative ruling from
 the district court, pursuant to Fed. R. Civ. P. 62.1, wheth-
 er the district court would defer, deny, or grant a motion
 to vacate the underlying judgment if the case were re-
 manded. The district court indicated pursuant to Rule
 62.1(a)(3) that it would grant the motion.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded to
 the district court for further proceedings as may be ap-
 propriate.
       (2) Each side shall bear its own costs.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s26
 ISSUED AS A MANDATE: July 18, 2013